                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

RAQQA , INC. et al., individually and on          )
behalf of all others similarly situated,          )
                                                  )
       Plaintiffs,                                )
                                                  )         Case No. 3:17-cv-246-MJR-DGW
       v.                                         )
                                                  )
NORTHSTAR LOTTERY GROUP, LLC, et                  )
al.,                                              )
                                                  )
       Defendants.                                )

                              AMENDED SCHEDULING ORDER

       The Court having reviewed the motion to amend (Doc. 118) and joint report of parties

submitted on October 9, 2018 via e-mail, enters the following schedule.           The parties are

reminded that they may, pursuant to Federal Rule of Civil Procedure 29, modify discovery dates

occurring prior to the close of discovery, by agreement, without the Court’s involvement.

However, the class certification briefing deadlines, discovery deadline, dispositive motion

deadline, nor the settlement conference, final pretrial conference and/or trial dates may be

modified except by Order of the Court.

       Depositions upon oral examination, interrogatories, request for documents, and answers

and responses thereto shall not be filed unless on order of the Court.

       Disclosures or discovery under Rule 26(a) of the Federal Rules of Civil Procedure are to

be filed with the Court only to the extent required by the final pretrial order, other order of the

Court, or if a dispute arises over the disclosure or discovery.
A.   Schedule

     1.    Initial interrogatories and requests to produce, pursuant to Federal Rules of Civil
           Procedure 33 and 34 and SDIL-LR 33.1, have been served.

     2.    Plaintiff(s) depositions shall be taken by December 31, 2018.

     3.    Defendant(s) depositions shall be taken by December 31, 2018. The Court
           expects the parties to cooperate in the scheduling of the depositions.

     4.    Expert witnesses for Class Certification, if any, shall be disclosed, along with a
           written report prepared and signed by the witness pursuant to Federal Rule of
           Civil Procedure 26(a)(2), as follows:

           Plaintiff(s) expert(s): January 16, 2019.

           Defendant(s) expert(s): February 27, 2019.

           Rebuttal Expert: March 29, 2019.

     5.    Depositions of Class Certification expert witnesses must be taken by:

           Plaintiff(s) expert(s): February 6, 2019.

           Defendant(s) expert(s): March 20, 2019.

           Rebuttal Expert: April 12, 2019.

     6.    The parties CERTIFY that they have discussed, in particular, the proportionality
           of discovery, the burden and expense associated with discovery, and the discovery
           of electronically stored information (ESI). Any disputes regarding same should be
           brought to the Court’s attention.

     7.    Plaintiff(s) Motion for Class Certification and Memorandum in Support shall be
           filed by May 1, 2019 (such date shall be no later than 8 months prior to the first
           day of the presumptive trial month or the first day of the month of the trial
           setting). 2.   Any challenges to a potential witness’ testimony brought pursuant
           to FED. R. EVID. 702 and FED. R. EVID. 703 (i.e., Daubert motions) SHALL be
           due on or before this date.

     8.    Defendant(s) Memorandum in Opposition to Class Certification shall be filed by
           June 3, 2019. Responses to Daubert motions shall be filed on this date.

     9.    Plaintiff(s) Reply Memorandum, if any, must be filed by June 14, 2019.

     10.   The Class Certification hearing, if any, will be set by separate notice.




                                              2
     11.    The parties are reminded that, prior to filing any motions concerning discovery,
            they are first directed to meet and confer relating to any discovery disputes and
            then contact the Court to arrange a telephone discovery dispute conference. If the
            dispute cannot be resolved in the first conference, the Court will establish, with
            the input of the parties, the mechanism for submitting written positions to the
            Court on an expedited basis.

B.   All discovery shall be completed by September 6, 2019. All dispositive motions shall be

     filed by September 23, 2019.

C.   Class certification briefs are limited in length as provided by Local Rule 7.1(d). If

     additional pages are required, the parties may file a motion.

D.   A settlement conference will remain as set for June 3, 2019 at 9:00 a.m.

E.   A Class Certification Hearing will be set before the trial judge.

F.   A final pretrial conference is set for January 9, 2020 at 9:00 a.m. before the trial judge.

G.   As set by the Court, the bench trial date is January 13, 2020 at 9:00 a.m.

IT IS SO ORDERED.

DATED: November 8, 2018




                                                   DONALD G. WILKERSON
                                                   United States Magistrate Judge




                                               3
